t c memo united_states tax_court pramod and raj tandon petitioners v commissioner of internal revenue respondent docket no filed date joseph j ecuyer iii william a neilson and douglas l salzer for petitioners john f driscoll for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a of the internal_revenue_code_of_1986 as amended and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge this matter is before the court on petitioners' motion for award of reasonable litigation and administrative costs under sec_7430 and rules through after concessions by respondent the issues for decision are as follows whether respondent's position in the administrative and court proceedings was substantially justified we hold that it was whether the administrative and litigation costs claimed by petitioners are reasonable in light of our holding as to the first issue we need not address this second issue neither party requested an evidentiary hearing and the court concludes that such a hearing is not necessary for the unless otherwise indicated all section references are to the internal_revenue_code in effect for and the taxable years in issue however all references to sec_7430 are to such section in effect at the time that the petition was filed all rule references are to the tax_court rules_of_practice and procedure respondent concedes petitioners exhausted their administrative remedies see sec_7430 petitioners did not unreasonably protract the proceedings see sec_7430 petitioners substantially prevailed see sec_7430 and petitioners satisfied the applicable net_worth requirement see sec_7430 proper disposition of petitioners' motion rule a we therefore decide the matter before us based on the record that has been developed to date background petitioners are husband and wife and resided in kenner louisiana at the time that their petition was filed with the court petitioners moved to the united_states from india in petitioners filed their federal_income_tax returns for and in date and date respectively petitioners filed federal_income_tax returns for and for raj international of louisiana inc raj petitioners' solely owned and controlled s_corporation in date and date respectively petitioners failed to file any federal_income_tax returns for the years through respondent initiated an examination of petitioners' and raj's tax returns for the taxable years and revenue_agent bacino was assigned to both these examinations raj was in the business of selling women's clothing jewelry and accessories through a store in metairie louisiana and at various trade shows held throughout the country raj conducted a substantial portion of its business activity in cash revenue_agent bacino determined that raj's books_and_records were inadequate and incomplete and that they failed to reflect accurately raj's financial activity raj's income_tax preparer informed revenue_agent bacino that the preparer had utilized a margin ratio methodology to estimate a significant number of both the income and expense figures the preparer informed agent bacino that a margin ratio methodology is similar to a percentage markup methodology whereby income is determined based on the cost_of_goods_sold and the percentage at which the seller typically marks up the goods however given raj's inadequate recordkeeping with respect to the cost_of_goods_sold revenue_agent bacino found that the margin ratio methodology did not accurately reflect raj's financial activity in conducting the examination of petitioners' individual returns revenue_agent bacino utilized bank_deposits to reconstruct petitioners' taxable_income for the years in issue upon review of petitioners' bank statements revenue_agent bacino determined that petitioners had made unexplained deposits to their personal bank accounts substantially in excess of the income reported on their tax returns for the years in issue specifically revenue_agent bacino determined that petitioners' bank_deposits exceeded petitioners' reported income by dollar_figure for and by dollar_figure for to explain this discrepancy petitioners initially informed revenue_agent bacino that during the years in issue petitioners were the recipients of a number of loans totaling approximately dollar_figure at a later time petitioners informed revenue_agent bacino that during the years in issue they had also received inheritance in the amount of dollar_figure and gifts in the amount of dollar_figure revenue_agent bacino requested petitioners to provide substantiation including written documentation for their claim regarding the receipt of loans inheritance and gifts in this regard petitioners provided revenue_agent bacino with the names of certain individual lenders revenue_agent bacino was able to confirm the existence of one such loan in the amount of dollar_figure and adjusted his bank_deposits determination by that figure revenue_agent bacino determined that there was no documentary_evidence to establish the existence of any additional alleged loans there were no written agreements or terms or any principal or interest payments made towards these loans he therefore attempted to verify the existence of the alleged loans from the listed individuals through telephone conversations meetings and correspondence a number of these individuals provided written or oral statements attesting to loans to petitioners however revenue_agent bacino determined that he could not rely on the statements made by these individuals without further substantiation he found that for the most part the individuals that petitioners listed as lenders were relatives or long-time friends of petitioners who only provided vague and general statements regarding the loans revenue_agent bacino also concluded that for the most part these individuals lacked credibility for example in many instances their account of the events surrounding the alleged loans changed from one meeting to the next in other instances there was a failure to recall the details regarding the alleged loan transactions in one instance the lender could not be reached because he was located outside the country revenue_agent bacino further determined that even if petitioners had borrowed such amounts there was no persuasive evidence that the loan proceeds were paid in cash and deposited to petitioners' accounts in concluding his investigation of the leads provided by petitioners revenue_agent bacino determined that petitioners had failed to substantiate a nontaxable source_of_income with respect to a large portion of the deposits his final report with respect to petitioners' individual returns reflected the following total deposits total cash expenditures nontaxable item sec_1 reported income dollar_figure big_number big_number dollar_figure big_number big_number total adjustment big_number big_number includes not sufficient funds items and inter-account transfers revenue_agent bacino did not make any adjustments to raj's returns thereafter petitioners administratively appealed revenue_agent bacino's determinations with additional substantiation at the appeals level respondent's appeals_office determined that petitioners' cash expenditures during were dollar_figure rather than dollar_figure as determined by revenue_agent bacino and that there were additional nontaxable deposits to petitioners' accounts in the amounts of dollar_figure for dollar_figure for not sufficient funds deposits dollar_figure for insurance loan and dollar_figure for insurance proceeds and dollar_figure for for not sufficient funds deposits thus respondent's appeals_office redetermined a total adjustment for in the amount of dollar_figure and for in the amount of dollar_figure petitioners also reasserted their claim that the deposits were from additional loans gifts and inheritances however they did not provide any further substantiation for this claim and respondent's appeals_office did not accept it at the appeals level petitioners for the first time actively argued that a large portion of the deposits to their personal bank accounts constituted corporate gross_receipts previously reported on raj's returns and distributions with respect to petitioners' stock previously reported at the corporate level to substantiate the claim that a portion of the deposits constituted corporate gross_receipts previously reported on raj's returns petitioners provided the appeals officer with a summary bank_deposits analysis prepared by their accountant showing that raj's and returns reflected substantially higher gross_receipts than amounts deposited into raj's corporate accounts petitioners asserted that a large portion of the deposits to their personal accounts represented previously reported amounts on the returns of raj apart from the bank_deposits analysis prepared by their accountant petitioners did not provide any substantiation for their claim that a portion of the deposits constituted a distribution with respect to petitioners' stock the appeals officer rejected petitioners' assertions regarding the corporate source of deposits based on the following grounds first raj's corporate books_and_records were inadequate to establish the corporate gross_receipts second petitioners did not produce the original bank statements on which they relied but rather simply produced a summary statement prepared by their accountant third contrary to petitioners' claim that a portion of the deposits represented distributions with respect to their stock the and returns filed by raj showed no distributions to petitioners finally given the inadequacy of raj's records concerning the cost_of_goods_sold there was no evidence that even if a portion of the deposits did represent gross_receipts reported by raj such deposits did not in fact represent taxable_income to petitioners for lack of basis in corporate stock respondent's appeals officer therefore did not make any adjustments to revenue_agent bacino's determination regarding deposits from a corporate source by notice_of_deficiency dated date respondent determined an increase in petitioners' taxable_income in the amount of dollar_figure for and dollar_figure for respondent determined corresponding deficiencies in the amounts of dollar_figure and dollar_figure respectively additions to tax under sec_6651 in the amounts of dollar_figure and dollar_figure respectively and accuracy-related_penalties under sec_6662 in the amounts of dollar_figure and dollar_figure respectively petitioners filed a petition with this court on date respondent filed an answer on date this case was called from the calendar on date on that day the parties filed a stipulation of settlement with the court through which each party conceded percent of the understatement amount petitioners orally moved for an award of administrative and litigation costs at the court's discretion petitioners filed a written motion on date discussion we apply sec_7430 as amended by the taxpayer_relief_act_of_1997 tra publaw_105_34 secs and 111_stat_3 in addition the parties agreed that for and there are additions to tax under sec_6651 owed by petitioners in the amounts of dollar_figure and dollar_figure respectively and accuracy-related_penalties under sec_6662 owed by petitioners in the amounts of dollar_figure and dollar_figure respectively the amendments made by tra apply in the case of proceedings commenced after date id inasmuch as the petition herein was filed on date the amendments made by tra apply in the present case a requirements for a judgment under sec_7430 under sec_7430 a judgment for litigation costs incurred in connection with a court_proceeding may only be awarded if a taxpayer is the prevailing_party has exhausted his or her administrative remedies within the irs and did not unreasonably protract the court_proceeding sec_7430 and b similarly a judgment for administrative costs incurred in connection with an administrative_proceeding may only be awarded under sec_7430 if a taxpayer is the prevailing_party and did not unreasonably protract the administrative proceedings sec_7430 and b a taxpayer must satisfy each of the respective requirements in order to be entitled to an award of litigation or administrative costs under sec_7430 rule e upon satisfaction of these requirements a taxpayer may be entitled to congress amended sec_7430 in the irs restructuring and reform act of rra publaw_105_206 112_stat_685 however the amendments made by rra apply only to costs incurred more than days after date inasmuch as none of the claimed costs were incurred more than days after date the amendments made by rra do not apply in the present case reasonable costs incurred in connection with the administrative or court proceedings sec_7430 and c to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and satisfy the applicable net_worth requirement sec_7430 respondent concedes that petitioners have satisfied the requirements of sec_7430 petitioners will nevertheless fail to qualify as the prevailing_party if respondent can establish that his position in the court and administrative proceedings was substantially justified sec_7430 b substantial justification the commissioner's position is substantially justified if based on all of the facts and circumstances and the legal precedents relating to the case respondent acted reasonably 487_us_552 89_tc_79 affd 861_f2d_131 5th cir a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person pierce v underwood supra pincite construing similar language in eaja thus the commissioner's position may even be incorrect but substantially justified if a reasonable person could think it correct 108_tc_430 the relevant inquiry is whether the commissioner knew or should have known that his position was invalid at the onset 55_f3d_189 5th cir affg tcmemo_1994_182 we look to whether the commissioner's position was reasonable given the available facts and circumstances at the time that the commissioner takes his position maggie management co v commissioner supra pincite 85_tc_927 the fact that the commissioner eventually loses or concedes a case does not establish an unreasonable position 36_f3d_1361 5th cir revg on other grounds tcmemo_1993_510 931_f2d_1044 5th cir 92_tc_760 however the commissioner's concession does remain a factor to be considered 100_tc_457 affd in part revd in part and remanded on another issue 43_f3d_172 5th cir as relevant herein the position_of_the_united_states that must be examined against the substantial justification standard with respect to the recovery_of administrative costs is the position taken by respondent as of the date of the notice_of_deficiency sec_7430 the position_of_the_united_states that must be examined against the substantial justification standard with respect to the recovery_of litigation costs is the position taken by respondent in the answer to the petition 930_f2d_759 9th cir affg an unpublished decision of the tax_court 861_f2d_131 5th cir affg 89_tc_79 ordinarily we consider the reasonableness of each of these positions separately huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding on other issues tcmemo_1991_144 in the present case however we need not consider two separate positions because there is no indication that respondent's position changed or that respondent became aware of any additional facts that rendered his position any more or less justified between the issuance of the notice_of_deficiency and the filing of the answer to the petition we now turn to petitioners' contention that respondent's position was not substantially justified in this regard we hold that respondent has established that he was substantially justified having acted reasonably given the legal precedents and the circumstances surrounding petitioners' case citing 335_f2d_671 5th cir petitioners argue that respondent should have taken into account any and all nontaxable sources of income of which the in 335_f2d_671 5th cir the court_of_appeals held that the taxpayer failed to sustain his burden of rebutting the presumption of correctness that attaches to the commissioner's bank_deposits determination respondent had knowledge petitioners imply that regardless of whether or not petitioners' claims were substantiated respondent should have simply adjusted his bank_deposits analysis by petitioners' claim that the deposits were from loans inheritances gifts and previously taxed corporate income we do not agree respondent's position was premised primarily on the bank_deposits method and petitioners' failure to substantiate items that petitioners claimed as nontaxable deposits it is well established that unexplained bank_deposits are presumptively from taxable sources see eg 695_f2d_145 5th cir price v united_states supra pincite 96_tc_858 affd 959_f2d_16 2d cir and that the taxpayer bears the burden of proving that the commissioner's determination of income based on the bank_deposits method is erroneous 102_tc_632 dileo v commissioner supra pincite see 591_f2d_1243 9th cir taxpayer's burden to prove that unexplained bank_deposits came from a nontaxable source thus respondent was entitled to rely upon his bank_deposits analysis of petitioners' income in the absence of substantiation regarding nontaxable sources of income we do not regard the information given to respondent's agents prior to the issuance of the notice_of_deficiency regarding either the alleged loans or the corporate source of deposits to constitute substantiation of petitioners' position regarding nontaxability of the deposits we recognize that in utilizing the bank_deposits method respondent was required to investigate any leads regarding nontaxable sources of income that were reasonably susceptible of being checked see 348_us_121 however we find that respondent's revenue_agent bacino and respondent's appeals officer reasonably investigated petitioners' allegations regarding nontaxable sources after contacting the alleged lenders revenue_agent bacino determined that with one exception petitioners had failed to substantiate the loans there were no written agreements or terms for the alleged loans nor was there any evidence of principal or interest payments towards these loans revenue_agent bacino thus sought substantiation of these loans by means of contacting the individual lenders however he concluded that the individuals listed as lenders lacked credibility he found no convincing evidence to substantiate the loans inheritance or gifts in fact even at this point after reviewing all of the supporting documentation presented by petitioners the court is not convinced of the existence of the alleged loans cf schneebalg v commissioner tcmemo_1988_563 without corroborating evidence the court was not convinced based on the taxpayer's self-serving testimony that deposits to the taxpayer's account were nontaxable loan deposits respondent was also substantially justified in rejecting petitioners' position regarding the corporate source of deposits to petitioner's personal accounts sec_6001 imposes on petitioners an affirmative duty to maintain books_and_records sufficient to support items reported on their returns with this well-established law in mind we think that it was reasonable for respondent to make the adjustments pursuant to the bank_deposits analysis and to refuse to concede any of these adjustments until he received and verified petitioners' substantiation for these amounts see 854_f2d_263 7th cir affg tcmemo_1987_52 sokol v commissioner supra pincite respondent was not required to accept unconditionally petitioners' uncorroborated summary bank account statements prepared by their accountant or petitioners' otherwise unsubstantiated statements regarding nontaxable income flowing from a corporate source we also observe that petitioners ultimately conceded that they failed to report percent of the unreported income determined in the notice_of_deficiency petitioners rely heavily on the fact that respondent's counsel agreed to settle this case for percent of the unreported income determined in the notice_of_deficiency even though he was given no more information than revenue_agent bacino or respondent's appeals officer however the fact that respondent's counsel agreed to settle the case is certainly not conclusive that revenue_agent bacino's adjustments and respondent's subsequent position that resulted therefrom were unreasonable as we have already stated the commissioner's concession of an issue does not necessarily lead to a finding that the commissioner's position was not substantially justified see eg 991_f2d_359 7th cir sokol v commissioner supra 86_tc_962 we are aware that respondent's attorneys have much more latitude to settle a case based on the hazards_of_litigation and other considerations than do respondent's appeals officers or revenue agents finally petitioners argue that the standard for awarding costs under sec_7430 by the court_of_appeals for the fifth circuit the circuit to which this case is appealable supports their claim for costs we have reviewed many fifth circuit cases including those cited by petitioners and conclude that our decision herein properly applies the fifth circuit's standard regarding the award of costs under sec_7430 and is consistent with the precedents established by that court see 54_tc_742 affd 445_f2d_985 10th cir therefore we hold that respondent has established that his position in the administrative and litigation proceedings was substantially justified in light of the foregoing petitioners are not entitled to recover administrative or litigation costs based on the foregoing we need not decide whether petitioners' claimed costs are reasonable to reflect the foregoing an appropriate order and decision will be entered
